Response to Arguments

Specification objection
The amendment to the specification overcomes the specification objection and the objection is withdrawn.

103 Rejections
Please note that the 103 headings are incorrect.  All of claims 21-27 are rejected under 35 USC 103 as being unpatentable over Piontkowski in view of Pearce and Hughes.
Applicant argues Piontkowski as modified does not disclose an elastomer blend fused to the surface of the textile material as described in the specification (Remarks page 9-10).  Although Applicant’s specification is drawn to a specific method of fusing, this is not in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 21 merely recites a gelatinous elastomer blend fused to the textile material, and “fused” is not further limited.  Oxford Languages’ first definition of the verb fuse is “join or blend to form a single entity.”  Piontkowski discloses gel-like material adhered onto the primary membrane structure/ sock (pp 0050) and also discloses coating the gel-like material onto the membrane/ sock (pp 0050).  Adhering and coating are both methods of joining or blending the gel-like material and membrane to form a single entity, and therefore read on the limitation “fused.”
Applicant argues Piontkowski as modified does not surround and conform precisely to contours of the leg and shin (Remarks page 11).  The recitation “the shock-absorbing material is positioned between the textile material and a shin of the human 
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, Piontkowski specifically discloses positioning the gel-like material between the textile material and wearer’s body (pp 0032) and that the gel-like material is “conformable” (pp 0075), and the “conformable” property of the gel-like material would allow it to conform precisely to contours of the shin when provided on the shin portion of the sock as taught by Hughes.  Furthermore, Piontkowski as modified by Pearce discloses plasticizers incorporated into a material to increase workability, pliability, and flexibility of that material (Pearce col 18 line 1-10), and the pliability and flexibility of a material would allow it to conform precisely to contours of the shin when provided on the shin portion of the sock as taught by Hughes.
Applicant’s arguments regarding the restriction requirement are not commensurate with the rejection (Remarks page 11-12).  The Hughes reference is not provided as a teaching of a sock or shin garment.  The Hughes reference is provided as 
In light of the above, the rejection is believed to be proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732